FILED
                            NOT FOR PUBLICATION                             DEC 16 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50429

               Plaintiff - Appellee,             D.C. No. 3:14-cr-00843-LAB

 v.
                                                 MEMORANDUM*
GROSBIN MARTINEZ-GEORGE,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                           Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Grosbin Martinez-George appeals from the district court’s judgment and

challenges the 36-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Martinez-George argues that his sentence is substantively unreasonable in

light of his alleged cultural assimilation, the disparity that resulted from the district

court’s denial of the fast-track departure under U.S.S.G. § 5K3.1, the court’s

imposition of supervised release, and the fact that he will be subject to deportation

after his release from custody. The district court did not abuse its discretion in

imposing Martinez-George’s sentence. See Gall v. United States, 552 U.S. 38, 51

(2007). The sentence is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances, including

Martinez-George’s criminal and immigration history and the 28-month sentence

imposed on his prior conviction for illegal reentry. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                            2                                      14-50429